Title: From Benjamin Franklin to William Franklin, 7 May [1774?]: extract
From: Franklin, Benjamin
To: Franklin, William


    7 May 1775 [i.e., 1774?]
   
  Both Bigelow and Smyth accept the date that appears on the copy, but we suggest that the copyist was wrong by a year. The point is of some importance because, if the letter was written in 1775, even this small fragment bears on the relationship between father and son when the former returned from England. Although the language is open to various interpretations, the extract as a whole is difficult to reconcile with the later date. Franklin says, for instance, that he sees no favor to himself in the Governor’s continuing in office. If he meant financial favor, he might have been writing in either year; if he meant political favor, to maintain his own ties with the ministry, the idea by 1775 seems too absurd to mention. He speaks of arbitrary measures that are likely soon to alter the state of American affairs. This comment again, in 1775, seems absurd: the great alteration had occurred weeks before May 7, and Franklin recognized that in precipitating war Britain had “found means to unite us.” His mood on landing, to judge by his surviving letters, was a far cry from the placid mood of this extract. He was caught up in the rush of events, and too busy to decide on plans; but he hoped to see his son and was waiting on word from him. A discussion at that point of William’s governorship, almost in abstract terms, seems sharply out of key. If it was written a year earlier, on the other hand, the tone and the references are what might be expected: Franklin is still concerned, as he was a few months before, with his son’s being independent and living within his means, and foresees that the Governor’s position will become uncomfortable in the wake of the Coercive Acts. The extract is incongruous in the context of 1775, in short, and fits smoothly into the context of 1774. 
 
  I dont understand it as any favour to me or to you, the being continued in an office, by which with all your Prudence, you cannot avoid running behind hand, if you live suitably to your Station. While you are in it, I know you will execute it with Fidelity to your Master, but I think Independance more honourable than any Service, and that in the State of American Affairs, which from the present arbitrary measures is likely soon to take place, you will find yourself in no comfortable Situation, and perhaps wish you had soon disengaged yourself. 
